



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)      In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)      at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)      on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)      An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Badali, 2016 ONCA 686

DATE: 20160916

DOCKET: C60712

Laskin, Feldman and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Salvatore Joseph Badali

Appellant

Gregory Lafontaine, for the appellant

Lucy Cecchetto, for the respondent

Heard and released orally: September 7, 2016

On appeal from the conviction entered on June 30, 2015 by
    Justice Bruce A. Glass of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant was convicted of procuring a 16-year-old girl into
    prostitution, living off the avails of prostitution, and obtaining sexual
    services for consideration. He was sentenced to a global sentence of three
    years (less two months credit for presentence custody). The appellant appeals
    his convictions and his sentence. He contends that the convictions are
    unreasonable and that the sentence is excessive.

[2]

On the conviction appeal we called on the Crown only on the procuring
    conviction. In our view, that conviction was reasonably supported by the
    evidence. Procuring requires persuasion or encouragement to be a prostitute.
    The appellant held out the possibility of significant financial compensation
    for engaging in prostitution. The complainant was trained by the other
    attendants and shown an escalating fee schedule for sexual services. This
    evidence showed sufficient persuasion to support the conviction.

[3]

The appellant urges us to find that the trial judge misapprehended the
    evidence when he stated that the complainant had not worked previously as a
    prostitute. The complainant did testify she may have had one or two clients in
    the past, but the essence of the trial judges reasons was that she had not
    actively worked as a prostitute. Even if the trial judges statement was in
    error  and we are not satisfied that it was  it was at most a harmless error.
    It does not undermine the trial judges finding that the procuring conviction
    was made out beyond a reasonable doubt.

[4]

The other two convictions are reasonably supported by the evidence and
    we see no error in the trial judges analysis for either of those two convictions.

[5]

On the sentence appeal, we are not persuaded that the sentence is
    excessive. We agree with the trial judges reasons at para., 22 of his
    sentencing decision where he said:

The victim is only 16 years of age. Fortunately, the police
    happened to act at a time that shut down this involvement shortly after the
    victim commenced working. Nevertheless, she carries emotional scars from her
    experience. Drawing a young girl into prostitution is reprehensible. Paying her
    for sexual experiences when he had to turn a blind eye to her age is without
    excuse. All acts should be denounced. Both Mr. Badali and others should be
    discouraged from such activity.

[6]

We also agree with what the Crown said at para. 53 of her factum when
    she stated that the complainant was a vulnerable 16-year-old; the vulnerability
    was evident to the appellant who saw self-inflicted cuts to her arms before he
    hired her; and he then took advantage of her vulnerability by engaging in
    sexual intercourse with her for money during her job interview, while turning a
    blind eye to her age.

[7]

The offences of procuring and living off the avails of juvenile
    prostitution are serious offences and their seriousness must be reflected in
    the gravity of the sentences the court imposes. Accordingly, both the conviction
    appeal and the sentence appeal are dismissed.

John
    Laskin J.A.

K.
    Feldman J.A.

Grant
    Huscroft J.A.


